Citation Nr: 1610421	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

3.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD) prior to May 24, 2012.

4.  Entitlement to an initial disability rating in excess of 10 percent for CAD from May 24, 2012 through August 1, 2013.

5.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) rated 30 percent disabling prior to April 6, 2009.

6.  Entitlement to an increased disability rating for PTSD rated 50 percent disabling prior to September 2, 2014.

7.  Entitlement to an increased disability rating for PTSD rated 70 percent from September 2, 2014.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 18, 2014.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 through September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in June 2009, which granted an increased disability rating of 50 percent for PTSD, and in October 2013, which granted service connection for CAD and assigned staged initial disability ratings of 30 percent, effective September 19, 2010, and 10 percent, effective May 24, 2012.  The Veteran has perfected timely appeals in which he asserts entitlement to a higher disability rating for PTSD and higher initial disability ratings for CAD.

In a December 2012 decision and remand, the Board denied the Veteran's claim for a disability rating in excess of 50 percent for PTSD.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 joint motion for remand (JMR), counsel acting on behalf of the Veteran and the VA Secretary (the parties) argued that the Board failed to address adequately in its analysis documented mental health symptoms such as hallucinations, neglect of personal hygiene, impaired impulse control with periods of violence; Global Assessment of Functioning (GAF) scale scores of 40 assigned from March through June of 2009; and a private March 2009 opinion that the Veteran was permanently and totally disabled and unemployable.  Instead, the parties asserted, the Board determined summarily that an assigned "GAF score of 50 more closely contemplates the Veteran's true symptomatology picture."  Hence, the parties argued, the Board failed to provide adequate explanation for its conclusions.  The parties' JMR was granted by the Court and the Board's denial of the Veteran's claim for a disability rating in excess of 50 percent for PTSD was vacated and remanded for further action consistent with the JMR.

In June 2014, the Board remanded the matter for further development, to include:  obtaining the records for private treatment received by the Veteran from Dr. H. through March 2010; arranging the Veteran to undergo a new VA psychiatric examination; and readjudication of the matter by the agency of original jurisdiction (AOJ).  In the course of the ordered development, the RO issued a January 2015 rating decision that granted a 70 percent disability rating, effective September 2, 2014.  Arguments raised by the Veteran's attorney in subsequent correspondence indicate the Veteran's intention to continue his appeal as to the ratings assigned for PTSD.  Accordingly, the matter concerning the disability rating to be assigned for the Veteran's PTSD remains in an appellate status before the Board.  The Board presumes that the Veteran is seeking the maximum available benefit in relation to his PTSD claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In relation to the issues concerning the disability ratings to be assigned for the Veteran's CAD, the RO issued a January 2015 rating decision in which it awarded a higher 60 percent disability rating, effective August 2, 2013.  In his substantive appeal, he expressed that he did not disagree with the assigned 60 percent disability rating; however, did indicate ongoing disagreement with the disability ratings assigned prior to August 2, 2013.  Accordingly, the Board maintains jurisdiction over the issues concerning the initial disability ratings assigned for the Veteran's CAD prior to August 2, 2013.  Again, the Board presumes that the Veteran seeks the maximum available benefit for that period.  Id.

The issues of the Veteran's entitlement to service connection for hypertension; service connection for erectile dysfunction, to include as secondary to hypertension; an initial disability rating in excess of 30 percent for CAD prior to May 24, 2012; and, an initial disability rating in excess of 10 percent for CAD from May 24, 2012 through August 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 17, 2009, the Veteran's PTSD has been manifested by symptoms that include:  sleep disturbances that include chronic sleep impairment with frequently occurring nightmares, frequent awakenings with panic attacks and night sweats that occurred multiple times a night, and averaging only three to four hours of sleep per night; frequently occurring  flashbacks; panic attacks that occurred at least weekly; hypervigilance and being startled easily; intrusive thoughts; socializing only on rare occasions with family and friends; marital and familial strain marked by arguments and yelling, although being able to maintain his longstanding marriage and relationships with his adult sons;  short-term memory loss marked by misplacing objects, forgetting instructions and recently read material, and becoming lost while driving; chronic disturbances of mood and motivation marked by frequent periods of irritability, anger, sadness, fear, depression, crying spells, and feelings of helplessness and hopelessness; loss of interest in activities; decreased concentration marked by inability to complete tasks; ongoing suicidal ideation; infrequent episodes of violence; ongoing and frequent auditory hallucinations; ongoing and frequent visual hallucinations; inability to independently groom and dress himself; severely impaired social functioning and total impairment of occupational functioning.

2.  The Veteran's PTSD symptoms have prevented the Veteran from securing and following a substantially gainful occupation since March 17, 2009.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for PTSD prior to March 17, 2009, rated 30 percent disabling, are neither met nor approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a 70 percent disability rating, and no higher, for PTSD are met from March 17, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU are met from March 17, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In relation to the issues concerning the Veteran's entitlement to higher disability ratings for PTSD, a pre-rating April 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran of the process by which VA assigns effective dates and disability ratings.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's June 2009 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claims submissions, lay statements, VA treatment records, treatment records from Womack Army Medical Center, and identified and pertinent private treatment records have been associated with the claims file.  The Veteran was afforded VA PTSD examinations in May 2009 and September 2014.  An October 2014 addendum opinion to the September 2014 examination was also obtained and associated with the claims file.  Those examinations and the addendum opinion, considered along with the other evidence of record, are fully adequate for the purposes of determining the current symptoms and impairment associated with the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2) .

	A.  Increased Disability Ratings for PTSD

In his April 2009 claim, the Veteran alleges generally that he is entitled to a higher disability rating for PTSD, rated at that time as 30 percent disabling.  As noted above, a June 2009 rating decision awarded a higher 50 percent disability rating, effective April 6, 2009.  A January 2015 rating decision assigned a 70 percent disability rating, effective September 2, 2014.

For all periods relevant to this appeal, the Veteran's PTSD has been rated in accordance with 38 C.F.R. § 4.130, DC 9411, which provides the rating criteria specifically for PTSD.  DC 9411 requires that PTSD be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 30 percent disability rating is assigned where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Turning to the relevant evidence, the Board notes that a March 2009 private patient assessment note from Dr. E.W.H. of Goldsboro Psychiatric Clinic reflects a wide array of PTSD symptoms that include:  sleep disturbances that include nightmares that were occurring four times a week, waking frequently from sleep in panics and sweats, and sleeping approximately fours a night; flashbacks that were occurring four times a week; panic attacks that were occurring three or four times a week and were lasting for periods of up to 30 minutes; intrusive thoughts; being startled easily; hypervigilance marked by inability to tolerate having people behind him; socializing rarely with family and friends; impairment of recent memory that was marked by inability to remember material that he just read; emotional problems that include anger, sadness, and fear; auditory hallucinations such as hearing his name, hearing cars driving up to his house, and hearing noises in his house two to five times per week; visual hallucinations marked by seeing shadows moving out of the corners of his eyes two to five times per week; feeling depressed more than one-third of the time; having little energy or interest in activities; being angered and agitated easily; and feeling helpless and suicidal at times.  A Global Assessment of Functioning (GAF) scale score of 40 was assigned.  Dr. E.W.H. opined that the Veteran's PTSD symptoms rendered him permanently and totally disabled and unemployable.

An April 2009 treatment note from Dr. E.W.H. documents ongoing PTSD symptoms that include:  sleep disturbances that included nightmares that were occurring three times a week, waking from his sleep in a panic four times a night, night sweats, and averaging three hours of sleep per night.  He also reported having flashbacks three times a week; panic attacks once a week with each episode lasting periods of eight to 10 minutes; being startled easily; hypervigilance; intrusive thoughts; socializing rarely with family and friends; and memory impairment marked by misplacing objects, forgetting instructions and recently read material, and becoming lost while driving.  He also reported ongoing irritability, anger, sadness, fear, and depression.  He stated that he had decreased levels of energy and interest in activities, feelings of helplessness and hopelessness, ongoing suicidal ideation, mood swings, crying spells, ongoing auditory hallucinations such as hearing his name, cars driving up to his home, and hearing noises in his home; and ongoing visual hallucinations such as seeing moving shadows.  Again, a GAF score of 40 was assigned.  The symptoms and findings noted by Dr. E.W.H. in April 2009 are the apparent basis for the 50 percent disability rating assigned by the RO.

Subsequent records from Dr. E.W.H. dated through March 2011 document the continuation of essentially the same symptomatology noted above.  Notably, a slightly lower GAF score of 35 was assigned during a September 2009 treatment.

Concurrent with the private treatment outlined above, the Veteran was afforded a VA mental health examination in May 2009.  At that time, he reported various symptoms that included:  sadness on most days that was increased after hearing war-related news; apparent difficulty with concentration marked by difficulty in completing projects; ongoing sleep disturbances that included nightmares that were occurring three times a week and waking frequently from his sleep; panic attacks that were occurring approximately once a week; difficulty attending to his own basic grooming, as he reported that his spouse had to remind him to shower once or twice a week; intrusive thoughts related to his experience in Vietnam that were occurring two or three times a week; and increasing irritability that caused him to avoid other people.  Overall, he stated, his symptoms seemed to have worsened over the preceding eight months.

In terms of his social functioning, the Veteran described his marriage as "ok" but admitted that he becomes irritable with his spouse and argued with her.  Still, he reported that his wife is sometimes concerned about him.  He reported also that he has "pretty good" relationships with his adult sons but that he sometimes yells at his 26 year old son, who was living at home.  He reported that he does not have friends or many people with whom he spends his time.  Although he stated that he attends meetings at his veterans service organization once every three weeks, he clarified that he otherwise spends most of his time at home and that his level of socializing has decreased overall because of his intolerance for hearing war stories at his veterans service organization.  He stated that his wife complains that he is "always unsociable."  He reported also that he feels uncomfortable when people are sitting behind him and that he prefers to go to places such as restaurants early or at times when they are not crowded.  He reported that he occasionally has difficulty traveling due to feeling uncomfortable.  In regard to leisure activities, he stated that he sometimes listened to music, watched television with his spouse, or spent time in his yard, but otherwise did not enjoy activities.  Notably, he reported that he was involved in an altercation six or eight months ago after the Veteran was apparently pushed, however, was separated by his friends.

In regard to his occupational functioning, the Veteran reported that he was retired from his occupation as a car salesman since 2006.  Although he stated that his retirement was based on his age and experience, he did indicate that his decision to retire at that time was based at least in part upon difficulties caused by his PTSD symptoms.  In that regard, he reported that he had problems with memory and concentration at work, and also, that he had problems getting along with his co-workers.  He indicated also that he had difficulty performing tasks while out on the car lot because being present on the car lot caused him to experience increased symptoms of hyperarousal and irritability.

Remaining aspects of the mental status examination were normal.  In that regard, there was no evidence of abnormal psychomotor activity, abnormal speech, or disturbance of affect.  The Veteran was oriented to self, time, and place.  Demonstrated thought process and content were normal.  The examiner did not observe any evidence of delusions or obsessive or ritualistic behavior.  The Veteran demonstrated normal judgment, intelligence, and impulse control.  He was able to interpret proverbs appropriately.  Contrary to Dr. E.W.H.'s March 2009 report, the Veteran denied having any hallucinations or suicidal thoughts.

Overall, the examiner determined that the Veteran remained unimpaired in daily activities such as household chores, toileting, feeding, bathing, dressing, engaging in sports and exercise, and driving; however, was slightly impaired in grooming and moderately impaired in shopping, traveling, and recreational activities.  A GAF score of 50 was assigned on the basis of the examiner's determination that the Veteran's symptoms did not result in total occupational and social impairment; however, did result in deficiencies of judgment, thinking, family relations, work, and mood.

In an April 2014 lay statement, the Veteran reported symptoms that are similar to those noted in Dr. E.W.H.'s records and in the May 2009 VA examination.  In that regard, he continued to report auditory and visual hallucinations; difficulty showering and dressing himself in the morning; difficulty controlling his temper and having fights and arguments with other people; anger outbursts marked by instances in which he threw objects such as his shoes; difficulty concentrating; and general difficulty in dealing with other people.  He also continued to report having panic attacks, but indicated that their frequency had increased to such a level that they were now occurring daily.  Notably, he added that while he was working, he believed that his supervisor and co-workers were spying on him, which would appear to be consistent with symptoms of delusion.

In a formal application for TDIU, received in July 2014, the Veteran alleged that he had not worked on a full time basis as a car salesman since February 2014 because of his PTSD symptoms.

During a September 2014 VA examination, which is the apparent basis for the 70 percent disability rating effective from September 2, 2014, the Veteran continued to report and demonstrate symptoms that included social isolation that was triggered by news stories of the war; panic attacks; depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  In terms of social functioning, he reported that he remained married to his spouse since 1975.  Although he reported that he had two sons and grandchildren, the VA examiner's report is unclear as to the quality of the Veteran's relationships with them.  Occupationally, the Veteran reported at that time that he worked most recently in 2013 as a car salesman, however, was terminated due to a combination of his PTSD symptoms and the Veteran's need to attend to his spouse, who had received a cancer diagnosis.  The examiner opined that the Veteran's symptoms resulted in moderate functional impairment in occupational, personal, and social realms.

In a later October 2014 addendum prepared after apparent review of the claims file, the examiner added that, overall, the Veteran has had a documented history of "disabling" and generally worsening PTSD for several years.  In an apparently revised opinion, the examiner stated that, given his PTSD symptoms, the Veteran would be unable to secure and maintain a substantially gainful occupation of either an active or sedentary nature.

Somewhat consistent with the Veteran's assertions regarding his occupational difficulties, employment information obtained by VA in November 2014 indicates that the Veteran was terminated from a recent position as a sales representative in February 2014 for reported failure to meet his "performance expectation."

Additional arguments received from the Veteran's representative generally summarize the mental health treatment history that is already noted above.  The representative adds that the evidence would appear to indicate that the Veteran has had ongoing incapability of maintaining a substantially gainful occupation throughout the course of the entire appeal period.

Overall, the evidence shows that the Veteran's PTSD has been marked by an ongoing, consistent, and uninterrupted constellation of symptoms that includes:  sleep disturbances that include chronic sleep impairment with frequently occurring nightmares, frequent awakenings with panic attacks and night sweats that occurred multiple times a night, and averaging only three to four hours of sleep per night; frequently occurring  flashbacks; panic attacks that occurred at least weekly; hypervigilance and being startled easily; intrusive thoughts; socializing only on rare occasions with family and friends; marital and familial strain marked by arguments and yelling, although being able to maintain his longstanding marriage and relationships with his adult sons;  short-term memory loss marked by misplacing objects, forgetting instructions and recently read material, and becoming lost while driving; chronic disturbances of mood and motivation marked by frequent periods of irritability, anger, sadness, fear, depression, crying spells, and feelings of helplessness and hopelessness; loss of interest in activities; decreased concentration marked by inability to complete tasks; ongoing suicidal ideation; infrequent episodes of violence, as shown by the Veteran's involvement in an argument and ensuing pushing; ongoing and frequent auditory hallucinations; ongoing and frequent visual hallucinations; and inability to independently groom and dress himself.

In terms of social functioning, the record shows that, although the Veteran's family relationships with his spouse and adult sons have been marked by apparent tension and arguments because of his irritability and isolative behavior, the Veteran has nonetheless been able to maintain his longstanding marriage to his current spouse, and also, has maintained relationships with his adult sons and grandchildren.  The record indicates that, outside of his family relationships, the Veteran has had only rare and sporadic contact and activities with people.  Such contact apparently consisted of only occasional involvement (approximately once every three weeks) with his veterans service organization.  Indeed, the record even shows that the Veteran's involvement with his veterans service organization has been on a decreasing trend because of his PTSD symptoms.

In terms of his occupation, the record indicates that the Veteran had longstanding employment as a sales representative at a car dealership through 2006, followed by apparently intermittent and ultimately unsuccessful attempts to return to his ordinary occupation as a sales representative in 2013 and 2014.  The Veteran has alleged repeatedly that he experienced difficulty while on the job because of his PTSD symptoms, and indeed, Dr. E.W.P. opined in March 2009 that the Veteran's PTSD symptoms rendered him permanently and totally disabled and unemployable.  The September 2014 VA examiner appears to concur with that finding in the October 2014 addendum opinion.  Toward that end, the examiner noted, after reviewing the claims file, that the Veteran's PTSD had been disabling and worsening over the past several years.  The examiner concluded also that the Veteran would be unable to secure and maintain a substantially gainful occupation of either an active or sedentary nature.

Certainly, the extent of social impairment shown in the record over the appeal period since March 17, 2009 (the date of Dr. E.W.P.'s private record) would appear to be consistent with total occupational impairment, but only severe social impairment and inability to establish and maintain effective relationships, which is a characteristic of PTSD that warrants a 70 percent disability rating.  In that regard, the Board places particular weight on the evidentiary showing that, despite difficulties in his family relationships, the Veteran has nonetheless been able to maintain his marriage and relationships with his sons and grandchildren.  Toward that end, although the Veteran's social impairment is certainly severe given his apparent inability to deal with people outside of his family, his social impairment is not total, as contemplated by the criteria for a 100 percent disability rating.  Where a plain reading of the criteria for a 100 percent disability rating indicates that such a rating is not warranted absent a showing of "[t]otal occupational and social impairment," the degree of social and occupational impairment shown in this case is not consistent with a 100 percent disability rating.

Additionally, the Board observes that the constellation of symptoms demonstrated by the Veteran over the course of the appeal period appears to be more consistent with the level of impairment characterized by a 70 percent disability rating.  In that regard, the evidence over the course of the appeal period indicates occupational and social impairment with deficiencies in areas including family relationships, judgment, thinking, and mood.  Documented symptoms that are consistent with the criteria for a 70 percent disability rating include:  ongoing suicidal ideation; near-continuous panic and depression that impaired the Veteran's ability to function independently, appropriately, and effectively; impaired impulse control marked by anger outbursts, yelling at his family members, and an isolated instance of physical altercation; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the aforementioned inability to establish and maintain effective relationships.

The evidence does indicate that the Veteran has had some PTSD symptoms that are identified in the criteria for a 100 percent disability rating, including:  persistent hallucinations and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Although repeated mental status examinations have revealed some short-term memory loss, there is no indication in the record that such memory loss has ever been of such severity that the Veteran was no longer able to recall his own name or the names of his close relatives or his occupation.  Similarly, there is no indication in the record that the Veteran has been disoriented to time or place.  Although the Veteran has reported ongoing suicidal ideation, there is no indication that such ideation has progressed to the point where there has been definite plan, intent, or actual attempt.  Although the record indicates an isolated instance of physical altercation, the record shows that the Veteran was able to be separated by his friends, and also that there were no additional or persistent incidences of violence.  To that extent, the record does not appear to show that the Veteran is a persistent danger to either himself or to others.  In all, there is no indication in the record that the Veteran has ever engaged in or demonstrated during examination any grossly inappropriate behavior.  Finally, and as pointed out above, given the extent of the Veteran's social functioning with his family, the Board cannot conclude that the evidence indicates total social impairment, which is also contemplated as being a factor for a 100 percent disability rating.  For these reasons, the Board finds that the symptomatology and impairment associated with the Veteran's PTSD does not meet the criteria for a 100 percent disability rating for any part of the appeal period. 

The Board notes that, generally, the Veteran's GAF scores prior to March 3, 2004 range consistently from 40 (as assigned by Dr. E.W.H.) to 50 (as assigned during the May 2009 VA examination).  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). According to the DSM-IV, GAF scores falling in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., having no friends, unable to keep a job).  GAF scores that range from 31 to 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

The Board also notes, however, that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  To the extent that the lower GAF score of 40 assigned by Dr. E.W.H. may be based upon a finding of major impairment in work, family relations, judgment, thinking, or mood, that score seems to be consistent with the symptomatology shown in the record.  The Board points out, however, that the evidence does not show that the Veteran has had illogical or obscure speech or other symptoms indicative of a break from reality.  To that extent, the lower GAF scores assigned by Dr. E.W.H. appear to be suspect and inconsistent with the symptomatology and level of function shown in the record.  By contrast, the GAF score of 50 assigned during the May 2009 VA examination appears to be consistent with the symptoms and degree of social and occupational impairment shown in the record.  Although the Board would be inclined to assign greater probative weight to the higher GAF score of 50, the Board points out that the GAF scores assigned by Dr. E.W.H. and during the May 2009 VA examination both are not, in and of themselves, inconsistent with the assignment of a 70 percent disability rating under DC 9411.

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's PTSD has presented an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the General Formula; however, the Veteran's PTSD has not been productive of the manifestations or disability picture required for a higher disability rating under those criteria.  Moreover, the evidence does not show that the Veteran's PTSD has been marked by other relevant factors, such as admission for in-patient treatment, surgery, or total occupational impairment.  As such, it cannot be said that the available schedular disability ratings are inadequate.  To the extent that the record has shown occupational impairment that is attributable to PTSD, such appears to have been contemplated in relation to the Veteran's claim for a TDIU, which was granted effective February 18, 2014, and is addressed further below. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings in relation to the Veteran's PTSD are warranted by the evidence.  The symptomatology and degree of impairment shown in the record, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Based on the foregoing evidence and analysis, the Board concludes that the Veteran is entitled to a higher 70 percent disability rating, assigned pursuant to DC 9411 and effective from March 17, 2009.  To that extent, this appeal is granted.

III.  TDIU

A formal application for a TDIU was received from the Veteran in August 2014.  The RO's January 2015 rating decision granted the Veteran's claim for a TDIU, effective February 18, 2014.  As basis for the award, the RO determined that the Veteran's service-connected disabilities, but primarily his PTSD, had prevented the Veteran from securing and following a substantially gainful occupation as of the assigned effective date.

Subject to the foregoing, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim must be construed as being part of a claim for an increased disability rating when a claim for a TDIU may be implied from the evidence in the record.  The Court held further that where evidence of unemployability is submitted at the same time that the claimant is appealing the disability rating to be assigned for a disability, the implied claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, as discussed above, evidence relating to the Veteran's treatment for PTSD indicates that the Veteran's PTSD disability prevented the Veteran from securing and maintaining a substantially gainful occupation earlier in the appeal period than February 18, 2014.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to a veteran's level of education, special training, and previous work experience; but, age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

Prior to February 18, 2014, and in part by virtue of this decision, service connection was in effect for the Veteran for PTSD, rated as 70 percent disabling; coronary artery disease, rated as 60 percent disabling; status-post bilateral pterygium with steroid induced glaucoma, right eye and dry eye syndrome, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; diabetes mellitus, type II, rated as 10 percent disabling; and bilateral clawed second and third toes, rated as non-compensable.  Given those ratings, the Veteran had a 90 percent combined disability rating, pursuant to VA's combined ratings table under 38 C.F.R. § 4.25.  Thus, the criteria for consideration of a schedular TDIU are met from October 28, 2010. 38 C.F.R. § 4.16(a).

As noted above, Dr. E.W.H. expressed in a March 17, 2009 opinion that the Veteran's PTSD symptoms rendered him permanently and totally unemployable.  Submission of this opinion raised the issue of entitlement to a TDIU as part and parcel of his claim for an increased evaluation.  In addition, as also described above, the March 2009 opinion and subsequent mental health treatment records and VA examinations demonstrate severe ongoing and chronic mental health symptoms such as impaired concentration, hypervigilance, irritability, anger, and difficulty dealing with his co-workers and supervisors.  The records show that those symptoms severely impacted the Veteran's ability to secure and follow a substantially gainful occupation.  Indeed, probative statements from the Veteran reflect that he retired initially from his occupation as a sales representative in 2006.  Employment records in the claims file show that the Veteran made subsequent attempts in 2013 and 2014 to return to work; however, was unable to do so because his PTSD symptoms prevented him from being able to perform his duties.  Finally, a VA examiner concurred in an October 2014 addendum that the Veteran had a documented history of "disabling" and generally worsening PTSD for several years, and remained unable to secure and maintain a substantially gainful occupation of either an active or sedentary nature due to his PTSD symptoms.

Based on the foregoing, the Board concludes that the Veteran's PTSD symptoms and associated impairment has prevented the Veteran from being able to secure and follow a substantially gainful occupation since March 17, 2009.  Accordingly, he is entitled to a TDIU, effective March 17, 2009.  To that extent also, this appeal is granted.


ORDER

An increased disability rating for PTSD prior to March 17, 2009, rated 30 percent disabling, is denied.

A 70 percent disability rating, and no higher, for PTSD from March 17, 2009 is granted subject to the laws and regulations governing the payment of monetary VA benefits.

An increased disability rating for PTSD from September 2, 2014, rated 70 percent disabling, is denied.

TDIU is granted from March 17, 2009, subject to the laws and regulations governing the payment of monetary VA benefits.


REMAND

The Veteran alleges that he has current hypertension that began during his active duty service.  The regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101.  Accompanying Note (1) defines "hypertension", for VA purposes, as being diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

The Veteran's service treatment records show that the Veteran had multiple in-service blood pressure readings that may be characterized as being borderline or hypertensive for diastolic blood pressure:  122/90 mmHg (in September 1975); 120/88 mmHg (in October 1978); 116/88 mmHg (in October 1984); 104/90 mmHg (in November 1984); 137/96 mmHg (in November 1987); 130/98 mmHg (in April 1989); and, 124/90 mmHg (in September 1994).

Post-service VA treatment records reflect continued elevations in the Veteran's blood pressure in August and September of 1995.  An initial hypertension diagnosis was rendered during VA treatment in May 2000.  Subsequent blood pressure readings taken during treatment at Womack Army Medical Center through May 2011 and at Cross Creek Neurology in January 2010 reflect ongoing hypertension.  Still, the treatment records express no opinion as to when the Veteran's hypertension began, or, whether his current hypertension is related to the elevated readings taken during service.  Although the Veteran was afforded a VA examination of his hypertension in May 2012, the examiner also did not provide such an opinion.

In the absence of an etiology opinion, the previous May 2012 VA examination is incomplete.  As such, the claims file should be provided to an appropriate VA physician.  The designated physician should be asked to review the claims file and to offer an opinion as to whether the Veteran's hypertension began during his active duty service, or alternatively, is related to elevated in-service blood pressure readings noted above.  If the designated physician determines that the requested opinion cannot be given without re-examination of the Veteran, then the Veteran should be afforded a new VA examination of his hypertension.  38 C.F.R. § 3.159(c)(4).

In regard to the Veteran's claim for service connection for erectile dysfunction, a May 2012 VA examination confirmed that the Veteran has erectile dysfunction and opined that the diagnosed disorder is as likely as not secondary to the Veteran's hypertension.  In view of the May 2012 VA examiner's opinion, the ultimate outcome of the Veteran's claim for service connection for erectile dysfunction depends upon the disposition of the Veteran's claim for service connection for hypertension.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are considered inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Here, where the outcome of the Veteran's claim for service connection for erectile dysfunction is dependent upon the outcome of his claim for service connection for hypertension, those issues are inextricably intertwined.  Accordingly, the issue concerning the Veteran's erectile dysfunction must also be remanded at this time.

In relation to the issues concerning the staged initial disability ratings assigned for the Veteran's CAD, the record includes Ischemic Heart Disease Disability Questionnaires completed by Dr. K.O. in January 2012 and August 2014.  The January 2012 questionnaire cites cardiac exercise stress tests and diagnostic tests that were reportedly conducted in September 2009 to support the findings that the Veteran had a functional capacity level ranging from one to three METs and left ventricular ejection fraction of 60 percent.  In the August 2014 questionnaire, Dr. K.O. appears to express that exercise stress tests conducted in August 2013 and diagnostic tests conducted in July 2013 revealed functional capacity of 4 METs and ongoing left ventricular ejection fraction of 60 percent.

Notably, Dr. K.O.'s treatment records, to include the September 2009 exercise stress tests and cardiac diagnostic tests, July 2013 cardiac diagnostic tests, and August 2013 exercise stress tests, are not contained in the record.  A review of the claims file does not reflect any efforts made to date to obtain those records.  VA must undertake such efforts at this time.  38 C.F.R. § 3.159(c)(1).

In order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his hypertension, erectile dysfunction, and coronary artery disease since August 2014.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for hypertension; service connection for erectile dysfunction, to include as secondary to hypertension; an initial disability rating in excess of 30 percent for CAD prior to May 24, 2012; and, an initial disability rating in excess of 10 percent for CAD from May 24, 2012 through August 1, 2013.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain treatment records from Dr. K.O. and to obtain a VA opinion as to whether his hypertension began during service, or, is related to elevated blood pressure readings taken during service.  The Veteran should be advised that, should a new VA examination be necessary, it would remain his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for Dr. K.O. and for any private or VA medical providers who have provided treatment for his hypertension, erectile dysfunction, and/or CAD since August 2014.
 
2.  Obtain the Veteran's treatment records from Dr. K.O. and the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the claims file should be forwarded to an appropriate VA examiner.  The designated examiner should be asked to review the claims file in its entirety and to provide opinions as to the following medical questions:

	(a) is it at least as likely as not (at least a 50 percent 	probability) that the Veteran's hypertension began 	during his active duty service?

	(b) is it at least as likely as not that the Veteran's 	hypertension is related to elevated/borderline diastolic 	blood pressure readings taken during his active duty 	service?

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the claims file.

If the examiner determines that the requested opinions cannot be given without an examination of the Veteran, then the Veteran should be afforded a VA hypertension examination.  On examination, all necessary tests and studies should be conducted and the results from such tests and studies should be reported. 

The examiner should provide a diagnosis that corresponds to the Veteran's claimed hypertension and opinions as to the medical questions posed above.  Again, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the claims file. 
 
4.  If an examination of the Veteran is necessary and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for hypertension; service connection for erectile dysfunction, to include as secondary to hypertension; an initial disability rating in excess of 30 percent for CAD prior to May 24, 2012; and, an initial disability rating in excess of 10 percent for CAD from May 24, 2012 through August 1, 2013 should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


